          Case 5:20-cv-00399-JFL Document 25 Filed 07/16/20 Page 1 of 12




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

                                               :
 JERMAINE CARSON,                              :
                Plaintiff,                     :
                                               :
                        v.                     :                  No. 5:20-cv-00399
                                               :
 TIMOTHY TUCKER, and WESTERN                   :
 EXPRESS, INC.,                                :
                   Defendants.                 :
                                               :

                                        OPINION
      Defendants’ Partial Motion to Dismiss and Motion to Strike, ECF No. 22 — Granted

Joseph F. Leeson, Jr.                                                                July 16, 2020
United States District Judge

I.       INTRODUCTION

         Plaintiff Jermaine Carson brings forth this amended complaint against Defendants

Timothy Tucker and Western Express for alleged injuries sustained in a tractor-trailer accident.

The Court previously partially dismissed Carson’s complaint. Carson’s amended complaint

similarly asserts claims of negligence and punitive damages against Defendants. Defendants

move to dismiss the claims of punitive damages, and move to strike mention of “gross,”

“wanton,” and “reckless” throughout the complaint where Carson cannot factually justify those

terms. For the following reasons, the motions are granted.

II.      BACKGROUND

         Carson was operating his 2004 Mitsubishi tractor in Ephrata Borough on December 28,

2017, when Tucker, operating his 2016 Freightliner owned by Western Express, came into

“sudden and forcible” contact with Carson’s tractor trailer from the rear on State Route 222. Pl.’s


                                                1
                                             071520
          Case 5:20-cv-00399-JFL Document 25 Filed 07/16/20 Page 2 of 12




Am. Compl. ¶¶ 9, 10, 11, 13, 14, ECF No. 21. The impact of the collision forced Carson’s

tractor-trailer off the road, causing it to flip on its side and throw Carson about inside the vehicle.

Id. at ¶¶ 15, 16.

        As a result of the collision, Carson suffered knee injuries, back injuries, and spinal

injuries that led to surgery as well as damage to his nervous system. Id. at ¶ 24. Due to these

injuries, Carson sought medical treatment and will likely need treatment in the future. Id. at ¶ 25.

Additionally, Carson needed to expend money for his healthcare and will need to expend

additional sums in the future for further treatment. Id. at ¶ 26. Carson also asserts that he lost

income, earning capacity, is unable to go about his usual daily routines, and has been “forced to

forego the pleasures of life.” Id. at ¶¶ 27, 28, 29.

        Carson originally filed his complaint against Defendants on December 20, 2019. See Pl.

Compl., ECF No. 1. The case was subsequently transferred to this Court from the Middle District

of Pennsylvania on January 24, 2019. See Order, ECF No. 10.

        Defendants previously filed a motion to dismiss Carson’s punitive damage claims, a

motion for a more definitive statement of specific paragraphs in Carson’s complaint, and a

motion to strike all references to punitive damages on February 18, 2020. See Defs.’ Mot. to

Dismiss, ECF No. 13. Carson responded with an opposition to the motions on March 3, 2020, to

which Defendants filed a response in support of the motions on March 9, 2020. See Pl.’s Resp.,

ECF No. 14; Defs.’ Reply Br., ECF No. 16. This Court granted Defendants’ motions without

prejudice on April 23, 2020 to give Carson the ability to amend the complaint and provide

additional facts to support his claims. See Opinion, ECF No. 19. Carson filed an amended

complaint on May 26, 2020. See Pl.’s Am. Compl.




                                                   2
                                                071520
            Case 5:20-cv-00399-JFL Document 25 Filed 07/16/20 Page 3 of 12




          Defendants filed this motion to dismiss and motion to strike on June 8, 2020. Defs.’ Mot.

to Dismiss, ECF No. 22. The matter is now ready for review.

III.      LEGAL STANDARDS

       A. 12(b)(6) Motion to Dismiss Standard

          In rendering a decision on a motion to dismiss, this Court must “accept all factual

allegations as true [and] construe the complaint in the light most favorable to the plaintiff.”

Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche

Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)) (internal quotation marks omitted). Only if

“the ‘[f]actual allegations . . . raise a right to relief above the speculative level’” has the plaintiff

stated a plausible claim. Id. at 234 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 540, 555

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). However, “the tenet that a court must accept as true

all of the allegations contained in a complaint is inapplicable to legal conclusions.” Id.

(explaining that determining “whether a complaint states a plausible claim for relief . . . [is] a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense”). The defendant bears the burden of demonstrating that a plaintiff has failed to

state a claim upon which relief can be granted. See Hedges v. United States, 404 F.3d 744, 750

(3d Cir. 2005) (citing Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991)).

       B. 12(f) Motion to Strike Standard

          Defendants seek to dismiss “gross,” “wanton,” and “reckless” throughout the complaint

where Carson cannot factually justify those terms. However, that request is more properly

viewed as a motion to strike under Rule 12(f) rather than a motion to dismiss under Rule

                                                    3
                                                 071520
         Case 5:20-cv-00399-JFL Document 25 Filed 07/16/20 Page 4 of 12




12(b)(6), and the Court treats it accordingly. Fisher v. Borough of Doylestown, No. 02–4007,

2003 WL 22134790, at *5 n.5 (E.D. Pa. May 30, 2003); see Howmedica Osteonics Corp. v.

Zimmer, Inc., No. 05–897, 2006 WL 2583275, at *2 (D.N.J. Sep. 5, 2006) (concluding that a

court should not deny an otherwise proper motion merely because a party has styled it

inaccurately).

       A district court “may strike from a pleading . . . any redundant, immaterial, impertinent,

or scandalous matter.” Fed. R. Civ. P. 12(f). “Content is immaterial when it has no essential or

important relationship to the claim for relief. Content is impertinent when it does not pertain to

the issues raised in the complaint. Scandalous material improperly casts a derogatory light on

someone, most typically on a party to the action.” Lee v. Eddystone Fire & Ambulance, No. 19-

3295, 2019 WL 6038535, at *2 (E.D. Pa. Nov. 13, 2019) (quotation omitted). “[S]triking a

pleading or a portion of a pleading ‘is a drastic remedy to be resorted to only when required for

the purposes of justice.’” Lee v. Dubose Nat’l Energy Servs., Inc., No. 18-2504, 2019 WL

1897164, at *4 (E.D. Pa. Apr. 29, 2019) (same). Thus, “[m]otions to strike are ‘not favored and

usually will be denied unless the allegations have no possible relation to the controversy and may

cause prejudice to one of the parties, or if the allegations confuse the issues in the case.’”

Eddystone Fire, 2019 WL 6038535 at *3; Tubman v. USAA Cas. Ins. Co., 943 F. Supp. 2d 525,

527–28 (E.D. Pa. 2013).

   C. Punitive Damages Standard in Tort Cases

       Pennsylvania law sets an exacting standard for the award of punitive damages in tort

cases. Pennsylvania law has adopted Section 908 of the Restatement (Second) of Torts, which

provides that punitive damages may be “awarded to punish a defendant for outrageous conduct,

which is defined as an act which, in addition to creating ‘actual damages, also imports insult or


                                                  4
                                               071520
         Case 5:20-cv-00399-JFL Document 25 Filed 07/16/20 Page 5 of 12




outrage, and is committed with a view to oppress or is done in contempt of plaintiff’s rights.’”

Klinger v. State Farm Mut. Auto. Ins. Co., 115 F.3d 230, 235 (3d Cir. 1997) (quoting Delahanty

v. First Pa. Bank, N.A., 464 A.2d 1243, 1263 (Pa. Super. Ct. 1983)). This includes conduct

which is “malicious, wanton, reckless, willful, or oppressive.” Feld v. Merriam, 485 A.2d 742,

747-48 (Pa. 1984) (internal quotations omitted).

       The Supreme Court of Pennsylvania has “stressed that, when assessing the propriety of

the imposition of punitive damages, ‘[t]he state of mind of the actor is vital.’” Hutchison ex rel.

Hutchison v. Luddy, 870 A.2d 766, 770-771 (Pa. 2005) (citing Feld, 485 A.2d at 748).

Specifically, the defendant must have either intent, or an “evil motive,” or “reckless indifference

to the rights of others.” Id. at 747 (citing Chambers v. Montgomery, 192 A.2d 355, 358 (Pa.

1963)). For reckless indifference in particular, a punitive damages claim “must be supported by

evidence sufficient to establish that: (1) a defendant had a subjective appreciation of the risk of

harm to which the plaintiff was exposed and that: (2) he acted, or failed to act, as the case may

be, in conscious disregard of that risk.” Hutchison, 870 A.2d at 771. In other words, a defendant

must have “sufficient notice” of the risk that was disregarded. Achey v. Crete Carrier Corp., No.

07-cv-3592, 2009 WL 9083282 (E.D. Pa. Mar. 30, 2009) (finding defendant’s minor accidents in

the past and sleep apnea did not provide ‘sufficient notice’ to defendant and his employer that

defendant had a predisposition to fall asleep at the wheel).

       Punitive damages in Pennsylvania have only been awarded in limited circumstances since

punitive damages are considered to be an “extreme remedy,” available in “only the most

exceptional matters.” Phillips v. Cricket Lighters, 883 A.2d 439, 445 (Pa. 2005). Particularly,

“Pennsylvania law requires ‘something more’ than negligence” to warrant punitive damages.




                                                 5
                                              071520
          Case 5:20-cv-00399-JFL Document 25 Filed 07/16/20 Page 6 of 12




Babenko v. Dillon, No. 5:19-cv-00199, 2019 WL 3548833, *3 (E.D. Pa. Aug. 5, 2019) (quoting

Elmi v. Kornilenko, No. 17-cv-177, 2018 WL 1157996 (W.D. Pa. Mar. 2, 2018)).

      D. Punitive Damages Standard – Employers and Vicarious Liability

         Pennsylvania courts recognize that an employer “may be held vicariously liable for

punitive damages if the actions of its [employee]: (1) were clearly outrageous, (2) were

committed during and within the scope of the agent’s duties, and (3) were done with the intent to

further the principal’s interests.” Achey, 2009 WL 9083282, at *10 (citing Loughman v. Consol-

Pa. Coal Co., 6 F.3d 88, 101 (3d Cir. 1993). Though punitive damages may be imposed for

vicarious liability even if the employer did not direct or approve the acts by the employees, .

Lucchesi v. Johnson, No. 15-6114, 2015 WL 9308334, at *3 (E.D. Pa. Dec. 22, 2015) (citing

Shiner v. Moriarty, 706 A.2d 1243, 1264 (Pa. Super. Ct. 1983)), courts use “great caution” in

applying punitive damages if the employer did not know or authorize the employee’s tortious

conduct, Achey, 2009 WL 9083282, at *10 (citing Funk v. Kerbaugh, 70 A. 953, 954 (Pa. 1908)).

In doing this, courts place great emphasis on ensuring that the employee’s conduct complained

of is “clearly outrageous to justify vicarious imposition of exemplary damages” on the employer.

Id. (citing Skeels v. Universal C.I.T. Credit Corp., 335 F.2d 846, 852 (3d Cir. 1964)). To warrant

imposing punitive damages for vicarious liability, the employer must have a “conscious

appreciation” or “sufficient notice” that their employee would perform the tortious conduct.

Felkner, 2014 WL 1013474, at *7; Achey, 2009 WL 9083282, at *6.

IV.      ANALYSIS

      A. Motion to Dismiss Punitive Damages Claims against Tucker

         Defendants seek to dismiss the punitive damages claims against them on the basis Carson

did not plead sufficient facts to show Tucker’s state of mind during the accident.

                                                 6
                                              071520
         Case 5:20-cv-00399-JFL Document 25 Filed 07/16/20 Page 7 of 12




       The Eastern District of Pennsylvania has found circumstances to be “something more”

than negligence, warranting punitive damages, in a variety of matters. For instance, the court has

found reckless indifference warranting punitive damages in the cases of a defendant driving too

closely to cars in front of him while operating a tanker truck loaded with chemicals as well as a

defendant with a history of frequently violating the fourteen-hour federal driving limitations

causing a collision while being inattentive to traffic conditions. Lucchesi, 2015 WL 9308334, at

*3 (“[A] jury could find that [the defendant] consciously appreciated and ignored the risks

associated with his driving of a Tanker Truck”); see Gonzalez v. Seashore Fruit & Produce, No.

19-1422, 2020 WL 2571101, at *2 (E.D. Pa. 2020) (holding that defendant’s violation of the

fourteen-hour driving limit seventy-six times in the preceding eleven months before the accident

is a conscious disregard of risk). Comparably, a defendant entering an intersection after the light

had been red for at least eight seconds while blowing his horn three times is considered an

intentional disregard of a substantial risk. See Felkner v. Werner Enterprises, Inc., No. 13-2189,

2014 WL 1013474, at *2, 7 (E.D. Pa. Mar. 14, 2014). Further, a conscious decision to continue

driving despite poor sleep the night before and extensive awareness of the dangers of operating a

truck without proper rest is intentional enough to permit punitive damages. Achey, 2009 WL

9083282, at *9.

       In contrast, simple allegations limited only to a defendant failing to comply with traffic

law are not sufficient for punitive damages. Babenko, 2019 WL 3548833, at *3 (holding that

defendant’s negligent speeding, failure to properly signal, and failure to properly observe

roadways does not warrant punitive damages); see also Elmi, 2018 WL 1157996, at *5 (finding

that imposing punitive damages on a defendant for passing another vehicle at seventy miles per

hour contradicts the policy of limiting punitive damages to “outrageous” cases).



                                                 7
                                              071520
          Case 5:20-cv-00399-JFL Document 25 Filed 07/16/20 Page 8 of 12




       Here, even in construing the amended complaint in a light most favorable to Carson,

Carson did not plead sufficient facts to show that Tucker’s actions were outrageous enough to

warrant punitive damages. Carson’s claims are conclusory and do not satisfy the requirement

needing something more than mere negligence for excess damages.

       In this Court’s initial opinion granting Defendants’ motion to dismiss the punitive

damage claims without prejudice, the Court explained that Carson’s complaint gave conclusory

statements without factual allegations. The Court even cited specific examples in which Carson

failed to plead the facts. See Opinion. For example, the Court stated, “Carson alleges that Tucker

operated his vehicle in excess of the applicable hours, but offers no details about the number of

hours Tucker had driven.” Id. The Court also referenced the seemingly contradictory statements

in which Carson claims that Tucker fell asleep while driving, but also caused the collision as a

result of his cell phone usage. See id. Here, in the amended complaint, Carson did not plead the

facts any differently. In fact, Carson’s allegations still lack factual specificity and do not address

the Court’s specific concerns such as the number of hours Tucker had driven or the contradictory

phrasing about the cause of the collision. Pl.’s Am. Compl. ¶¶ 32(ee), 32(n).

       Carson’s claims against Tucker also does not meet the threshold for Pennsylvania’s

punitive damages since the current matter does not have “something more” than negligence,

Babenko, 2019 WL 3548833, at *3, that warrants an “extreme remedy,” Phillips, 515 F.3d at

233. Particularly, Carson’s complaint does not sufficiently illustrate that Tucker had the

necessary mental state of either intent or reckless indifference to justify punitive damages.

Unlike Lucchesi where there was a heightened risk of spilling dangerous chemicals during a

collision, see Lucchesi, 2015 WL 9308334, there were no factors in the present case that

suggested driving above the speed limit would be an outrageous disregard of other’s rights above



                                                  8
                                               071520
         Case 5:20-cv-00399-JFL Document 25 Filed 07/16/20 Page 9 of 12




simple negligence. Tucker was operating a tractor-trailer, but was not carrying any dangerous

materials that heightened the risk. Also, Carson’s allegations do not suggest that Tucker was

recklessly indifferent to other’s rights the way the defendant in Gonzalez was, Gonzalez, 2020

WL 2571101, at *2, since Carson did not specify the number of hours Tucker drove in violation

of the federal regulations limiting the number of hours drivers could travel. Carson also did not

plead any facts that suggest Tucker’s traffic violation was intentional, as was the case in Felkner,

when the defendant honked his horn three times to warn motorists that he was entering the

intersection after the light had been red for a significant amount of time, see Felkner, 2014 WL

1013474, at *2, 7.

       Instead, the present case more closely resembles the allegations in Babenko and Elmi

where the defendants simply failed to comply with traffic laws — infractions that do not support

a claim for punitive damages. In fact, the majority of Carson’s claims are regarding Tucker’s

traffic violations such as failing to warn other vehicles about his rapid approach, failure to drive

within a single lane, speeding, and failing to properly brake. Pl.’s Am. Compl. ¶ 32. Thus,

similar to the court’s finding in Elmi, imposing punitive damages against Tucker in the present

case would contradict the policy of limiting excess damages to extreme or outrageous cases.

Elmi, 2018 WL 1157996, at *5.

       Thus, Defendants’ motion to dismiss the punitive damages claims against Tucker is

granted and dismissed with prejudice as Carson had a prior opportunity to amend his complaint.

   B. Motion to Dismiss Punitive Damages Claims against Western Express

       Next, Defendants move to dismiss the punitive damages claims against Western Express

for failing to factually plead the proper punitive damages framework for employers to be held

liable for the actions of their employees.


                                                 9
                                              071520
         Case 5:20-cv-00399-JFL Document 25 Filed 07/16/20 Page 10 of 12




       Courts have held employers liable for punitive damages for the actions of their

employees in a limited set of circumstances. For instance, a medical condition with symptoms

making the driver likely to crash or a history of safety violations leading to the same type of

collision that occurred is sufficient to put the employer on notice. See generally Achey, 2009 WL

9083282; Gonzalez, 2020 WL 2571101. However, despite an employer’s awareness of a driver’s

medical condition, punitive damages may not be justified if the employer performed extensive

medical examinations for commercial driver fitness that found defendant fit to operate a vehicle

despite his condition. Achey, 2009 WL 9083282, at *5 (finding that an employer’s awareness of

a driver’s sleep apnea does not justify punitive damages when the driver fell asleep behind the

wheel and caused a collision because the employer performed numerous medical examinations).

       Additionally, for a past accident to serve as a basis for punitive damages against an

employer, there must be a nexus between the prior incident and the conduct leading to the

accident. Felkner, 2014 WL 1013474, at *6 (citing Achey, 2009 WL 9083282, at *5). In other

words, the prior incident must be reasonably related or the same as the conduct leading to the

current accident. See id. For example, a driver violating the fourteen-hour driving regulations

created to prevent fatigue and inattentiveness at least seventy-six times in a span of eleven

months has a nexus with an accident caused by the same driver as a result of his inattentiveness

to traffic conditions. Gonzalez, 2020 WL 2571101, at *2. However, a nexus does not exist if a

driver has previous incidents of a speeding ticket, logbook deficiencies, and safety violations, but

the conduct that caused the accident is falling asleep at the wheel. See Felkner, 2014 WL

1013474, at *6 (citing Achey, 2009 WL 9083282, at *7).

       Here, Carson failed to sufficiently plead the allegations in support of a punitive damages

claim against Western Express. Similar to the punitive damage claims against Tucker Carson’s


                                                10
                                              071520
         Case 5:20-cv-00399-JFL Document 25 Filed 07/16/20 Page 11 of 12




claims against Western Express are a laundry list of conclusory allegations. These include

allegations such as failing to adequately instruct Tucker on the safe operation of the tractor-

trailer, negligently entrusting him with the vehicle, and failing to adequately train and oversee

the employees in operating the tractor-trailer. Pl.’s Am. Compl. ¶ 43. As discussed above,

conclusory allegations are insufficient to state a claim for punitive damages against Tucker and

thus, are insufficient in the claim against Western Express for the same reasons.

       Additionally, in reviewing the requirements under Loughman — that the employee

actions were: (1) clearly outrageous, (2) committed during the scope of the employee’s duties,

and (3) done with the intent to further the employer’s interests, 6 F.3d at 101, — even though the

collision occurred while Tucker was performing his duty of transporting goods for Western

Express, as discussed above, Tucker’s conduct was not “clearly outrageous” in a way that

justifies punitive damages. Carson’s amended complaint does not reference Western Express

having any knowledge about Tucker that would give them any sort of notice that he was not fit to

operate a tractor-trailer. Particularly, unlike Gonzalez where the employers were aware that their

employee had violated the driving regulations on dozens of occasions, Gonzalez, 2020 WL

2571101, Carson’s allegations do not indicate that Tucker had ever violated the driving

regulations. See generally Pl.’s Am. Compl. ¶¶ 32, 42. The allegations also do not mention any

previous incidents that may put Tucker’s driving capabilities in question such as a known

medical condition or previous accidents and safety violations with a nexus to the current

incident. See generally id.

       Accordingly, Defendants’ motion to dismiss the punitive damages claims against

Western Express is granted and dismissed with prejudice as Carson had a prior opportunity to

amend his complaint.


                                                11
                                              071520
         Case 5:20-cv-00399-JFL Document 25 Filed 07/16/20 Page 12 of 12




     C. Defendants’ Motion to Strike

        Through their 12(f) motion, Defendants seek to strike the allegations mentioning “gross,”

 “wanton,” and “reckless” conduct in the amended complaint. Due to the reasons discussed

 above, punitive language is stricken from the amended complaint.

        Specifically, because the terms Defendants seek to strike are limited to punitive damages,

 once the Court dismisses the punitive damage claims, these terms become immaterial and have

 “no essential or important relationship to the claim for relief.” Eddystone Fire, 2019 WL

 6038535, at *2. Accordingly, the Defendants’ motion to strike is granted.

V.   Conclusion

        For the reasons stated above, Defendants’ partial motion to dismiss is granted. Carson’s

 punitive damages claims against Defendants are dismissed with prejudice as Carson had a prior

 opportunity to amend his complaint. Additionally, Defendants’ motion to strike the terms

 “gross,” “wanton,” and “reckless” throughout the complaint is granted.

        A separate Order follows.


                                              BY THE COURT:




                                              /s/ Joseph F. Leeson, Jr.
                                              JOSEPH F. LEESON, JR.
                                              United States District Judge




                                                12
                                              071520
